Exhibit 10(e)

FIRST AMENDMENT

TO THE

BANK OF AMERICA 401(K) RESTORATION PLAN

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009)

Instrument of Amendment

THIS INSTRUMENT OF AMENDMENT (the “Instrument”) is executed this 18th day of
December, 2009 by BANK OF AMERICA CORPORATION, a Delaware corporation (the
“Company”).

Statement of Purpose

The Company sponsors the Bank of America 401(k) Restoration Plan (the “Plan”)
for the benefit of its eligible employees and the eligible employees of its
affiliated companies that participate in the Plan. The provisions of the Plan
are currently set forth in an Instrument of the Company dated September 3, 2009,
which amended and restated the Plan effective January 1, 2009. The Company has
reserved the right in Section 4.1 of the Plan to amend the Plan in whole or in
part, on its own behalf and on behalf of its affiliated companies that
participate in the Plan. By this Instrument, the Company is amending the Plan to
reflect the suspension of awards under the Bank of America Corporation Equity
Incentive Plan.

NOW, THEREFORE, the Plan is hereby amended as follows effective as of January 1,
2009

1. The last sentence of Section 1.14(b) of the Plan is hereby amended in its
entirety to read as follows:

“Eligible Incentive Awards shall not include contest prizes, hiring, retention
or employment referral bonuses, one-time bonuses, suggestion program awards,
long-term cash awards or any severance or similar benefits.”

2. Section 2.4(c) of the Plan is hereby amended in its entirety to read as
follows:

 

  “(c)

Matching Contributions for EIP and MFIP Awards: Under the EIP, a percentage of
an eligible Associate’s annual incentive award earned for a performance period
beginning on or after January 1, 2002 may be made in the form of an award of
(i) restricted stock shares or restricted stock units granted under the Bank of
America Corporation 2003 Key Associate Stock Plan (or any successor stock plan)
or (ii) long-term cash. Similarly, under the MFIP, a percentage of an eligible
Associate’s annual incentive award earned for a performance period beginning on
or after January 1, 2006 may be made in the form of an award of (i) restricted
mutual fund



--------------------------------------------------------------------------------

 

units granted under the MFIP or (ii) long-term cash. The remaining portion of
the Associate’s annual incentive award may be payable in current cash that is
not subject to a vesting schedule. Only the portion of the Associate’s annual
incentive award payable in current cash, if any, is eligible for deferral under
the 401(k) Plan or the Restoration Plan. However, for an Associate covered by
the EIP or the MFIP who is eligible to receive matching contributions under the
401(k) Plan at the time when the current cash portion, if any, of such annual
incentive award is payable, the Associate’s Participating Employer shall credit
to the Participant’s Matching Contribution Restoration Account an amount equal
to 5% of the “Principal Amount” (as defined in the EIP and the MFIP), if any,
with respect to such annual incentive award; provided, however, that in no event
shall the combined matching contributions under Section 2.4(b), this
Section 2.4(c) and the 401(k) Plan for the Plan Year exceed $12,500. For
purposes of this Section, the EIP Principal Amount, if any, for an Associate who
is in Band 0 shall be the amount communicated to the Global Human Resources
Group by the Corporation’s Executive Compensation group as the EIP Principal
Amount, if any.”

IN WITNESS WHEREOF, the Corporation, on behalf of all of the Participating
Employers, has caused this Instrument to be executed by its duly authorized
officer as of the day and year first above written.

 

BANK OF AMERICA CORPORATION By:   /s/ Mark S. Behnke  

Mark S. Behnke

Global Compensation, Benefits and

Shared Services Executive

 

2